DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2021 has been entered.
Response to Arguments
Applicant's arguments filed July 9, 2021 have been fully considered but they are not persuasive.  Amendments to the current set of claims, including adding the new limitation "wherein the patient-specific patient data includes a patient's lifestyle data...includes medication data for a patient" to independent Claim 1 as well as the addition of new dependent Claim 21, have changed the scope of the claimed invention, resulting in a modification of the previous prior art rejection.  Newly found secondary reference Sugioka et al., (“Sugioka”, US 2006/0289342), has been combined with previous anticipatory reference Yu et al., (“Yu”, US 2010/0010428), and Miller et al., (“Miller”, US 2013/0310726) to disclose the claimed invention in Claim 1, and newly found secondary reference Gerber et al., (“Gerber”, US 2012/0273420), is combined to disclose new dependent Claim 21.
On pages 7-8 of the Remarks section as indicated by the page number at the top corner of each page, Applicant states that the Abstract have been amended.  The 
On page 8, Applicant argues that the previous 112(a) rejection should be withdrawn because the term "measuring device" is indicated in Figure 3-1 of the Drawings of the instant application.  The Examiner notes that the rejection is withdrawn based on this observation, but also notes that this table appears to indicate that the measuring device must be limited to one or more of the following devices: a "treatment device", a "testing device", a "monitoring device", a "home medical device", a "wearable terminal", or a "health care device".
On pages 8-9, Applicant argues that the previous 112(b) rejections of Claims 15, 17, 19 & 20 should be withdrawn due to the amendments made in the currently filed set of claims.  Here, the Examiner notes that these amendments result in the previous 112(b) rejections being withdrawn.
On pages 9-11, Applicant argues against the previous prior art rejections disclosing the currently amended set of claims.  Specifically, Applicant argues that previous claims 3, 4 & 11 have been included in Claim 1, and that the previous prior art reference Yu et al., ("Yu", US 2010/0010428), does not disclose the added limitation "medication data" in amended Claim 1.  Here, the Examiner notes that Yu does not appear to disclose "medication data" as currently added/amended in Claim 1, and that newly found secondary reference Sugioka discloses this limitation instead.   Furthermore, the Examiner maintains that Yu does disclose the limitations from claims 3, 4 & 11, referring to the claim mapping done in the previous Final Rejection and current Non-Final Rejection for those claims.
Applicant argues that paragraphs [0162], [0167] and [0168] of Yu do not disclose "an estimating device" as in independent Claim 1.  Applicant argues that there is no teaching where "any device estimates a pre-treatment patient state to start hemodialysis".  The Examiner takes the position that paragraphs [0167] & [0168] describe the calculation of the actual "measured UF" by the "trending module 24".  Furthermore, the Examiner notes that measurements of different parameters are performed on the patient before each dialysis treatment as indicated in paragraph [0162] which the Examiner interprets as an "estimation".  The Examiner notes that these values and calculations are performed and then applied to the next dialysis treatment as more clearly explained in paragraph [0162] of Yu.  As a result, the Examiner interprets the measurements that are performed before each dialysis treatment as in paragraph [0162] as taken during the "pre-treatment patient state".  The Examiner also notes that "hemodialysis" is disclosed in secondary reference Miller et al., ("Miller", US 2013/0310726).   For these reasons, the Examiner finds these remarks by Applicant unpersuasive.
On pages 9-10, Applicant also argues against Yu disclosing "a judging device" as in independent Claim 1.  Applicant argues that the "Office has not presented a single teaching where Yu teaches to judge a pre-treatment patient state estimation based from an estimating device".  The Examiner points to the paragraph above addressing this statement, finding this argument unpersuasive.  Then, Applicant argues that the "office has not presented any facts that the device itself makes any changes or recommends any changes".  Applicant shows paragraph [0167] of Yu and concludes that any device therein does not do "any judging let alone any judging based upon pre-treatment patient state estimated by the estimating device".  The Examiner points to the trending module 24 which performs a "calculation of the difference between the 'target UF' and the actual 'measured UF' in paragraphs [0167] & [0168], which will then trigger an alert if the difference exceeds a threshold, as the judging device in Yu.  The Examiner takes the position that this trending device 24 actively carries out a comparison or judgment of the target value and the actual value to see the difference between the two values and if an alert is necessary.  The Examiner notes that the term "judging" or "judgment" is very broad and interprets it to include "comparison" in terms of "subtracting" the two values to see if any further action is required.  The Examiner also points to the fact that an alert can be triggered based on the calculation, further demonstrating a level of judgment that is required to carry this out.  The Examiner notes that Applicant has not provided any indication of what the definition of "judging" or "judgment" should be.  The Examiner finds this argument also unpersuasive.
On pages 10-11, Applicant argues against Yu disclosing dependent Claim 2 such that "a screen displaying 'trends' such as pulse and pressure trends" etc. as in Yu would be an output device displaying results of the judgment device.  The Examiner notes again that Applicant has not provided any indication of what they think or define "judging" or "judgment" is.  The Examiner maintains that the term "judging" or "judgment" is very broad, and that a screen showing various trend lines of values resulting from calculations performed by the trending module 24 would demonstrate output of judging.  The Examiner finds Applicant's remark here unpersuasive.
On page 11, Applicant also argues against Yu disclosing dependent Claim 20.  The Examiner notes that the judgment device is considered the "trending module 24" which performs a calculation by comparing two values and can trigger an alert based on a threshold value of the difference between the two values.  Thus, the Examiner notes that the doctor is not doing the judgment here.  The Examiner finds this remark unpersuasive as a result.
Claim Objections
Claim 21 is objected to because of the following informalities:  the limitation “the prescribed treatment conditions” should be rewritten as “the treatment conditions” to better reflect the earlier recitation of this limitation in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “treatment conditions”.  It is not clear if this limitation is the same limitation as “a treatment condition” as in Claim 20, or if this limitation refers to different “treatment conditions”.  Examiner interprets them to be different.
Claim 21 recites the limitation “the doctor”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “the prescribed treatment conditions including dialysis time, blood flow rate, membrane type or area”.  It is not clear if the “conditions” claimed here such as “dialysis time, blood flow rate, membrane type or area” are required or not.  This phrase “including” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 21 recites the limitation “blood purification treatment”.  It is not clear if this limitation is the same limitation as “the hemodialysis blood purification treatment” as in independent Claim 21, or if this limitation is a different sort of “blood purification treatment”.  Examiner interprets them to be the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., (“Yu”, US 2010/0010428), in view of Miller et al., (“Miller”, US 2013/0310726), in further view of Sugioka et al., (“Sugioka”, US 2006/0289342).
Claims 1-20 are directed to a hemodialysis blood-purification-treatment support system capable of supporting blood purification treatment, an apparatus or device type invention group.
Regarding Claims 1-20, Yu discloses a blood-purification-treatment support system capable of supporting a blood purification treatment,  (System 10 and Dialysis Machines 104a/b, See Figure 16A, and See paragraph [0159]), the system comprising: 
a storage device that stores patient-specific patient data that are acquired on a plurality of days including at least no-treatment days on which the blood purification treatment is not conducted, (See paragraphs [0159], [0160], [0169] & [0170]; The data of UF removed can be stored on data card or server and the UF or UF error is also calculated on days patient skips therapy); 
an estimating device that compares the patient data for the plurality of days stored in the storage device with one another and estimates a pre-treatment patient state regarding the blood purification treatment, (See paragraphs [0162], [0167] & [0168]; The prescription is adjusted based on alert threshold which is used for the next treatment/therapy); and 
a judging device that judges from the pre-treatment patient state estimated by the estimating device whether or not any treatment conditions for the blood purification treatment should be changed, (See paragraph [0164] & [0167]; Prescription is adjusted based on alert threshold for UF deviation/error),
wherein the patient-specific patient data includes a patient’s lifestyle data with the patient’s lifestyle data including at least data regarding contents of meals or an amount of exercise taken by a patient, (See paragraphs [0020] & [0030]; or paragraph [0218]).
Yu does not disclose that the blood-purification-treatment support system and blood purification treatment are also for hemodialysis, or that the patient’s lifestyle data includes medication data for a patient.
Miller discloses a blood-purification-treatment support system and blood purification treatment for hemodialysis.  Additional features of this disclosure are included as part of the overall combination and are claim mapped to in the Additional Disclosures Included section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the blood-purification-treatment support system of Yu by incorporating that the blood-purification-treatment support system and blood purification treatment are also for hemodialysis as in Miller to allow “the clinician to switch from….hemodialysis…to…peritoneal dialysis” when “used on a machine that could run either treatment on a given day”, (See paragraph [0273], Miller), because “it is desirable to transfer the results of treatment for both home peritoneal dialysis and hemodialysis” and the “results should be accurate, timely and provide the level of detail that clinicians expect from in-clinic therapies” and “it is also desirable for clinicians to modify prescriptions”, (See paragraph [0015], Miller).
Modified Yu does not explicitly disclose that the patient’s lifestyle data includes medication data for a patient.
Sugioka discloses a hemodialysis blood-purification-treatment support system, (See Abstract, Sugioka), that keeps track of a patient’s lifestyle data including medication data for a patient, (See paragraphs [0046] or [0047], Sugioka).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hemodialysis blood-purification-treatment support system of modified Yu by incorporating that the patient’s lifestyle data includes medication data for a patient as in Sugioka in order to account for an external event such as “taking medications or food” which is then registered in terms of “the time and the duration of the occurrence of the external event, which affects the hemodialysis treatment of the patient, [and] are displayed on the screen”, (See paragraph [0047], Sugioka), such that “an analysis [of the hemodialysis treatment] is efficiently and effectively performed of whether [a change] is due to the external event”, (See paragraph [0048], Sugioka).  By doing so, the system can “perform an effective hemodialysis treatment”, (See paragraph [0049], Sugioka).
Additional Disclosures Included: 
Claim 2:  The hemodialysis blood-purification-treatment support system according to Claim 1, further comprising an output device capable of outputting a result of a judgement made by the judging device, (Trending screens, See Figures 17-21, See paragraph [0172], Yu).  
Claim 3:  The hemodialysis blood-purification-treatment support system according to Claim 1, wherein the patient data includes a patient's vital parameter, (See paragraph [0159] & [0065], Yu; blood pressure/patient weight are interpreted as vital parameters).  
Claim 5:  The hemodialysis blood-purification-treatment support system according to Claim 3, wherein the patient's lifestyle data include medication data for a patient or a parameter regarding a sample collected from the patient, (See paragraph [0162], Yu; UF removed/collected is interpreted as a sample collected).  
Claim 6: The hemodialysis blood-purification-treatment support system according to Claim 1, further comprising: a detection device capable of detecting the patient data acquired on the no-treatment days; and a transmitting device capable of transmitting to the storage device the patient data detected by the detection device or the patient data inputted by an operator, (Instrument 104 and Trending Module 24 in System 10, See paragraphs [0169] & [0170], Yu).  
Claim 7:  The hemodialysis blood-purification-treatment support system according to Claim 6, wherein the detection device is a home medical device, a health care device, or a wearable terminal, (See paragraphs [0159] & [162], Yu; Instrument 104 generates and stores data for UF – and is interpreted as a home medical or health care device since it is used as part of treating patient’s health).  
Claim 8:  The hemodialysis blood-purification-treatment support system according to Claim 1, wherein the storage device is included either in a central monitoring device capable of transmitting a signal regarding the hemodialysis blood purification treatment to a blood purification apparatus provided in a medical facility, or in a server capable of transmitting information on the patient to the central monitoring device; and wherein the storage device is capable of storing not only the patient data but also patient data acquired by the blood purification apparatus during the hemodialysis blood purification treatment, (Data Card in Memory of Dialysis Machine 104 or Servers 114/118, See paragraphs [0159], [0162], [0163], Yu).  
Claim 9: The hemodialysis blood-purification-treatment support system according to Claim 1, wherein the patient data stored in the storage device are displayable in a time course, (See paragraph [0164] & Trending screens 128-138, See Figures 17-21, Yu).  
Claim 10:  The hemodialysis blood-purification-treatment support system according to Claim 2, wherein the patient data include patient's lifestyle data or a patient's vital parameter, (See paragraph [0159] & [0065], Yu; blood pressure/patient weight are interpreted as vital parameters).  
Claim 11:  The hemodialysis blood-purification-treatment support system according to Claim 1, wherein the patient's lifestyle data includes a parameter regarding a sample collected from the patient, (See paragraph [0162], Yu; UF removed/collected is interpreted as a sample collected).  
Claim 12:  The hemodialysis blood-purification-treatment support system according to Claim 5, further comprising: a detection device capable of detecting the patient data acquired on the no-treatment days; and a transmitting device capable of transmitting to the storage device the patient data detected by the detection device or the patient data inputted by an operator, (Instrument 104 and Trending Module 24 in System 10, See paragraphs [0169] & [0170]], Yu).  
Claim 13: The hemodialysis blood-purification-treatment support system according to Claim 7, wherein the storage device is included either in a central monitoring device capable of transmitting a signal regarding the hemodialysis blood purification treatment to a blood purification apparatus provided in a medical facility, or in a server capable of transmitting information on the patient to the central monitoring device; and wherein the storage device is capable of storing not only the patient data but also patient data acquired by the blood purification apparatus during the hemodialysis blood purification treatment, (Data Card in Memory of Dialysis Machine 104 or Servers 114/118, See paragraphs [0159], [0162], [0163], Yu).  
Claim 14: The hemodialysis blood-purification-treatment support system according to Claim 8, wherein the patient data stored in the storage device are displayable in a time course, (See paragraph [0164] & Trending screens 128-138, See Figures 17-21, Yu).  
Claim 15: The hemodialysis blood-purification-treatment support system according to Claim 1, further comprising a measuring device that acquires the patient data, (Instrument 104 and Trending Module 24 in System 10, See paragraphs [0169] & [0170]], Yu). 
Claim 16: The hemodialysis blood-purification-treatment support system according to Claim 15, wherein the measuring device measures body weight, amount of water in body, body composition, body measurements, blood pressure, heart rate, pulse rate, blood oxygen levels, body temperature, respiration, or a combination thereof, (See paragraph [0159] & [0065], Yu; blood pressure/patient weight). 
Claim 17: The hemodialysis blood-purification-treatment support system according to Claim 8, further comprising a receiving device at the medical facility that is configured to receive the patient data from a dialysis apparatus provided at a home of a patient, (See paragraph [0152], Yu). 
Claim 18: The hemodialysis blood-purification-treatment support system according to Claim 17, wherein the dialysis apparatus includes an input device, (See paragraph [0153], Yu). 
Claim 19:  The hemodialysis blood-purification-treatment support system according to Claim 18, wherein the input device is configured to input the patient data detected by a detection device into the dialysis apparatus, (Instrument 104 and Trending Module 24 in System 10, See paragraphs [0169] & [0170]], Yu). 
Claim 20:  The hemodialysis blood-purification-treatment support system according to Claim 1, wherein the judging device is configured to make judgements, (See paragraphs [0163], [0164] & [0167], Yu), based upon data collected by a detection device, a measuring device, or both, (Instrument 104 and Trending Module 24 in System 10, See paragraphs [0169] & [0170]], Yu), and the judging device adjusts a dialysis time or a treatment condition based upon the patient data collected, (See paragraphs [0163], [0164] & [0167], Yu).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., (“Yu”, US 2010/0010428), in view of Miller et al., (“Miller”, US 2013/0310726), in further view of Sugioka et al., (“Sugioka”, US 2006/0289342), and in further view of Gerber et al., (“Gerber”, US 2012/0273420).
Claim 21 is directed to a hemodialysis blood-purification-treatment support system, an apparatus or device type invention group.
Regarding Claim 21, modified Yu discloses the hemodialysis blood-purification-treatment support system according to claim 20, wherein the judgements made the judging device are outputted by an output device, (Trending Lines generated by Instrument 104 and Trending Module 24 in System 10 are then outputted/displayed on Display Device 130, See paragraphs [0169], [0170] & [0172], Yu), and wherein the judging device judges whether treatment conditions prescribed by the doctor, See paragraphs [0163], [0164] & [0167], Yu).
Modified Yu does not explicitly disclose whether these treatment conditions should be taken of whether the prescribed treatment conditions including dialysis time, blood flow rate, membrane type or area, should be changed before conducting blood purification treatment.
Gerber discloses a hemodialysis blood-purification-treatment support system, (See Abstract, Gerber), in which its judging device judges whether treatment conditions should be taken of whether the prescribed treatment conditions including dialysis time, blood flow rate, membrane type or area, should be changed before conducting blood purification treatment, (See paragraphs [0070] & [0071], Gerber; The treatment conditions measured such as blood flow rate are monitored and then adjusted by a device such as a controller or processor if necessary).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hemodialysis blood-purification-treatment support system of modified Yu by incorporating whether the treatment conditions should be taken of whether the prescribed treatment conditions including dialysis time, blood flow rate, membrane type or area, should be changed before conducting blood purification treatment as in Gerber so that “if the pH or electrolytes are determined to be out of range…an alert…may be issued to notify the patient or a healthcare provider of the situation” or so that “adjustments to the flow of…blood may be made…to adjust the electrolyte concentration or pH in the blood that gets back to the patient”, (See paragraphs [0068] & [0070], Gerber), because “one goal of hemodialysis, ultrafiltration, and the like is to ensure that the patient’s blood pH and electrolyte concentrations are within acceptable ranges”, (See paragraph [0034], Gerber).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/           Primary Examiner, Art Unit 1779